Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 1st day of October, 2004, by and between MTR Gaming Group,
Inc., a Delaware corporation having its principal office at State Route 2 South,
Chester, West Virginia 26034, together with all of its subsidiaries whether now
existing or hereafter formed or acquired (collectively, the “Company”), and
Robert A. Blatt, 25 Ocean Avenue, Larchmont, NY 10538 (“Executive”).

 

WHEREAS, the Executive has served the Company in the capacity of Vice President,
Chairman of the Finance Committee, and Assistant Secretary; and

 

WHEREAS, has been instrumental in the Company’s improved performance and
profitability; and

 

WHEREAS, the prior employment agreement between the Company and Executive (the
“1999 Employment Agreement”) expired by its terms on February 1, 2004; and

 

WHEREAS, the parties wish to enter into a new agreement reflecting the present
status of the Executive’s employment relationship to the Company;

 

Now, therefore, the parties, in reliance upon the mutual promises and covenants
herein contained, do hereby agree as follows:

 

1.                                       Performance of Prior Agreement.  The
Company and Executive acknowledge that each has fully performed its obligations
under the 1999 Employment Agreement.

 

2.                                       Term.  The Company hereby agrees to
employ Executive, and Executive agrees to serve the Company, in the capacity of
Vice President, Chairman of the Company’s Finance Committee, and Assistant
Secretary for a two-year period commencing on October 1, 2004, (the “Employment
Date”) and ending on October 1, 2006 (such period, subject to earlier
termination as

 

--------------------------------------------------------------------------------


 

provided herein, being referred to as the “Period of Employment”).  The Company
shall have three one-year options to extend the Period of Employment.  With
respect to each such option to extend, the Company shall provide Executive
written notice within sixty (60) days prior to the expiration of the Period of
Employment that would occur absent such extension.

 

3.                                       Duties and Services.  During the Period
of Employment, Executive agrees to serve the Company as Assistant Secretary,
Vice President, Chairman of the Finance Committee, as well as Assistant
Secretary and Vice President of Mountaineer Park, Inc., and in such other
offices and directorships of the Company and of its subsidiaries and related
companies (collectively, “Affiliates”) to which he may be elected or appointed,
and to perform such other reasonable and appropriate duties as may be requested
of him by the board of directors of the Company (the “Board of Directors”), in
accordance with the terms herein set forth.  Executive shall manage the
Company’s relationship with its financial advisors, investment bankers, and
investor relations counsel in connection with public financing as well as merger
and acquisition activity. In performance of his duties, Executive shall be
subject to the direction of the Board of Directors.  Executive shall devote such
of his time, energy and skill during regular business hours to the business and
affairs of the Company and its affiliates and to the promotion of their
interests as is required.  The Company acknowledges, however, that the Executive
is also engaged in other businesses that do not compete with the Company and
that the executive may maintain his office in the New York area at a place of
his choosing.

 

2

--------------------------------------------------------------------------------


 

4.                                       Compensation.

 

(a)                                  Base Salary.  The base salary of the
Executive for his services pursuant to the terms of this Agreement shall be
$225,000 per year, payable in equal bi-monthly installments, or on such other
terms as may mutually be agreed upon by the Company and Executive.  Executive’s
base salary shall be subject to an automatic cost-of-living increase of five
percent (5%) on each anniversary of this Agreement, and shall be subject to
periodic increase by the Compensation Committee of the Board of Directors in its
discretion.

 

(b)                                 Bonus.  Executive shall be entitled to a
cash bonus of up to 50% of Executive’s base salary, in the discretion of the
Compensation Committee, such discretion to be guided by the Executive’s
performance related to execution of the Company’s investor relations plan and
corporate finance plan.  Executive may receive such other benefits, such as
stock or stock option awards, as the Compensation Committee of the Board of
Directors may periodically award in its discretion based on the Executive’s
performance.

 

(c)                                  Benefit Plans and Fringe Benefits. 
Executive shall receive such employment fringe benefits and shall be entitled to
participate in other employee benefit plans, including without limitation any
pension plan, profit-sharing plan, savings plan, deferred compensation plan,
stock option plan, life insurance made available by the Company now or in the
future to its executives as the Compensation Committee of the Board of Directors
may periodically award in its discretion based on the Executive’s performance,
subject to and on a basis consistent with the terms, conditions and overall
administration of such Benefit Plans.  Specifically, and without limitation, the
Company will provide Executive a deferred compensation plan.

 

(d)                                 Expenses.  All travel and other expenses
incident to the rendering of services by Executive hereunder shall be paid by
the Company.  If any such expenses are paid in the first

 

3

--------------------------------------------------------------------------------


 

instance by Executive, the Company shall reimburse him therefor on presentation
of the appropriate documentation required by the Internal Revenue Code of 1986,
as amended (the “Code”), or Treasury Regulations promulgated thereunder, or
otherwise required under the Company’s policy with respect to such expenses.

 

(e)                                  Working Facilities.  Executive shall be
reimbursed at the rate of $2,000 per month towards his office expense.

 

(f)                                    Health Insurance. Executive shall be
entitled at his election but at the Company’s expense, either to participate in
and receive benefits under policies of health insurance maintained by the
Company for its employees or reimbursement for premiums paid by the Executive or
on behalf of the executive for comparable health insurance.

 

5.                                       Early Termination.

 

(a)                                  Notwithstanding the provisions of Section 2
hereof, Executive may be discharged by the Company for Cause (as defined in
Section 5(d) hereof), in which event the Period of Employment hereunder shall
cease and terminate and the Company shall have no further obligations or duties
under this Agreement, except for obligations accrued under Section 4 at the date
of termination.  In addition, the Period of Employment shall cease and terminate
upon the earliest to occur of the following events:  (i) the death of Executive
or (ii) (subject to the Americans With Disabilities Act), the inability of
Executive by reason of physical or mental disability to continue the proper
performance of his duties hereunder for a period of 180 consecutive days.  Upon
termination of the Period of Employment pursuant to the preceding sentence, the
Company shall continue to pay to Executive or his estate, as the case may be,
the entire compensation and expenses otherwise payable to him under Section 4
hereof for the longer of the remaining term of this Agreement or eighteen (18)
months.

 

4

--------------------------------------------------------------------------------


 

(b)                                 In the event Executive is discharged by the
Company other than for Cause (as defined in Section 5(d) hereof) or other than
pursuant to Section 5(a) hereof by reason of physical or mental disability,
Executive shall have no further obligations or duties under this Agreement;
provided, however, that Executive shall continue to be bound by the provisions
of Section 6 hereof if the Company performs its obligations under this Section
5(b).  In the event of termination of the Period of Employment pursuant to the
preceding sentence, the Company shall continue to pay Executive the entire
compensation otherwise payable to him under the provisions of Section 4 hereof
for the otherwise remaining Period of Employment without any duty on the part of
Executive to mitigate such payments; provided, however, that if Executive should
die prior to the end of such period, the provisions of Section 5(a) hereof shall
be applicable as though Executive’s employment hereunder had not been so
terminated.

 

(c)                                  Notwithstanding Section 5(b) hereof, in the
event that following a Change in Control (as defined in Section 5(f) hereof)
Executive is discharged by the Company other than for Cause (as defined in
Section 5(d) hereof) or other than pursuant to Section 5(a) hereof by reason of
physical or mental disability, or Executive terminates employment with the
Company for Good Reason (as defined in Section 5(e) hereof), Executive shall
have no further obligations or duties under this Agreement; provided, however,
that Executive shall continue to be bound by the provisions of Section 6 hereof
if the Company performs its obligations under this Section 5(c).  In the event
of termination of the Period of Employment pursuant to the preceding sentence,
the Company shall, in addition to paying the obligations accrued under Section 4
at the date of termination, (i) pay Executive, within 30 days of such
termination, a cash severance payment, with no duty by Executive to mitigate
such payment, in an amount equal to 1.5 times the annual base

 

5

--------------------------------------------------------------------------------


 

salary payable to Executive under Section 4(a) on the day before such
termination; and (ii) pay on Executive’s behalf the next two annual premium
payments for Executive’s deferred compensation plan referred to in Section 4(c)
above.

 

(d)                                 For purposes of this Section 5, the term
“Cause” shall mean (i) conviction of a felony, (ii) embezzlement or
misappropriation of funds or property of the Company or any of its Affiliates,
(iii) Executive’s consistent refusal to substantially perform, or willful
misconduct in the substantial performance of, his duties and obligations
hereunder; or (iv) Executive’s engaging in activity that the Board of Directors
determines in its reasonable judgment would result in the suspension or
revocation of any video lottery, parimutuel, or other gaming license or permit
held by the Company or any of its subsidiaries.

 

(e)                                  For purposes of this Section 5, the term
“Good Reason” shall mean (i) the assignment to Executive of any duties or
responsibilities which in the reasonable judgment of Executive are inconsistent
in any respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3, or any other action by the Company which in the reasonable
judgment of Executive results in a substantial diminishment in such position,
authority, duties or responsibilities (provided, however, that the assignment of
tasks or responsibilities previously performed by Executive to Executive’s
subordinates shall not constitute Good Reason); (ii) the Company’s requiring
relocation of Executive, except for travel reasonably required in the
performance of Executive’s responsibilities; or (iii) the Company’s failure to
substantially comply with the provisions of Section 4 of this Agreement.

 

(f)                                    For purpose of this Section 5, the term
“Change in Control” shall mean: (i) a change in control of a nature that would
be required to be reported in response to Item 6(e) of

 

6

--------------------------------------------------------------------------------


 

Schedule 14A, as in effect on the date hereof, under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); (ii) any person, including a “group”
as such term used in Section 13(d)(3) of the Exchange Act, becoming the
beneficial owner, directly or indirectly, of 20% or more of the combined voting
power of the Company’s outstanding voting securities other than a person who was
an officer or director of the Company on the date of this Agreement; or (iii)
individuals who, as of the date hereof, constitute the Board of Directors
ceasing for any reason to constitute at least a majority of the Board of
Directors.

 

6.                                       Confidentiality and Non-Competition:

 

(a)                                  The Company and Executive acknowledge that
the services to be performed by Executive under this Agreement are unique and
extraordinary and, as a result of such employment, Executive will be in
possession of confidential information and trade secrets (collectively,
“Confidential Material”) relating to the business practices of the Company and
its affiliates.  Executive agrees that he will not, directly or indirectly, (i)
disclose to any other person or entity either during or after his employment by
the Company or (ii) use, except during his employment by the Company in the
business and for the benefit of the Company or any of its affiliates, any
Confidential Material acquired by Executive during his employment by the
Company, without the prior written consent of the Company or otherwise than as
required by law or any rule or regulation of any federal or state authority. 
Upon termination of his employment with the Company for any reason, Executive
agrees to return to the Company all tangible manifestations of Confidential
Materials and all copies thereof.  All programs, ideas, strategies approaches,
practices or inventions created, developed, obtained or conceived of by
Executive prior to or during the term hereof by reason of his engagement by the
Company, shall be owned by and belong exclusively to the Company, provided that
they are related in any manner to its business or that of any of its

 

7

--------------------------------------------------------------------------------


 

Affiliates.  Executive shall (i) promptly disclose all such programs, ideas,
strategies, approaches, practices, inventions or business opportunities to the
Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such items.

 

(b)                                 Executive agrees that during the term
hereof, and for any period during which or for which Executive is receiving
compensation pursuant to Section 4(a) hereof, he will not become a stockholder,
director, officer, employee or agent of or consultant to any corporation (other
than an Affiliate), or member of or consultant to any partnership or other
entity, or engage in any business as a sole proprietor or act as a consultant to
any such entity, or otherwise engage, directly or indirectly, in any enterprise,
in each case which competes with any business or activity engaged in, or known
by Executive to be contemplated to be engaged in, by the Company or any of its
Affiliates within ninety miles (5 miles with respect to operations in the State
of Nevada) of any location in which the company or any Affiliate does business
or in which Executive has knowledge that the Company or any of its Affiliates
contemplates doing business; provided, however, that competition shall not
include the ownership (solely as an investor and without any other participation
in or contact with the management of the business) of less than five percent
(5%) of the outstanding shares of stock of any corporation engaged in any such
business, which shares are regularly traded on a national securities exchange or
in an over-the-counter market.  Executive agrees that during the non-compete
period referred to in this Section 6, neither Executive nor any person or
enterprise controlled by Executive will solicit for employment any person
employed by the Company or any of its Affiliates at, or at any time within three
months prior to, the time of the solicitation.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Executive agrees that the remedy at law for
any breach by him of this Section 6 will be inadequate and that the Company
shall be entitled to injunctive relief.

 

7.                                       General.  This Agreement is further
governed by the following provisions:

 

(a)                                  Notices.  Any notice or other communication
required or permitted to be given hereunder shall be made in writing and shall
be delivered in person, by facsimile transmission or mailed by prepaid
registered or certified mail, return receipt requested, addressed to the parties
at the address stated above or to such other address as either party shall have
furnished in writing in accordance with this Section.  Such notices or
communications shall be effective upon delivery if delivered in person or by
facsimile and either upon actual receipt or three (3) days after mailing,
whichever is earlier, if delivered by mail.

 

(b)                                 Parties In Interest.  This Agreement shall
be binding upon and inure to the benefit of Executive, and it shall be binding
upon and inure to the benefit of the Company and any corporation succeeding to
all or substantially all of the business and assets of the Company by merger,
consolidation, purchase of assets or otherwise.

 

(c)                                  Arbitration.  Any disputes arising under
the terms of this Agreement shall be settled by binding arbitration between the
parties in Hancock County, West Virginia in a proceeding held under the rules of
the American Arbitration Association.  In such proceeding, each party shall
choose one arbitrator and the two so chosen shall choose a third arbitrator. 
The vote of two of the arbitrators shall be sufficient to determine an award.

 

(d)                                 Entire Agreement.  This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to the employment of Executive by the Company and contains
all of the covenants and agreements between the parties

 

9

--------------------------------------------------------------------------------


 

with respect to such employment in any manner whatsoever.  Any modification of
this Agreement will be effective only if it is in writing signed by the party to
be charged.

 

(e)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the choice of law or conflicts of law rules and laws of
such jurisdiction.

 

(f)                                    Severability.  In the event that any term
or condition contained in this Agreement shall for any reason be held by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other term or condition of this Agreement, but this Agreement shall be construed
as if such invalid or illegal or unenforceable term or condition had never been
contained herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

/s/ Robert A. Blatt

 

/s/ Edson R. Arneault

Robert A. Blatt

 

Edson R. Arneault,

 

 

President, Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Donald J. Duffy

 

 

Donald J. Duffy,

 

 

Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

/s/ LC Greenwood

 

 

LC Greenwood,

 

 

Member of the Compensation Committee

 

 

[signed on December 22, 2004]

 

10

--------------------------------------------------------------------------------